                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE



 UNITED STATES OF AMERICA                                )
                                                         )
                                                         )
 v.                                                      )       No. 2:20-CR-33
                                                         )
 JANMICHAEL LINGO                                        )

                                                  ORDER

         This matter is before the Court to consider the Report and Recommendation of the United States

 Magistrate Judge Cynthia Richardson Wyrick dated April 19, 2021, [Doc. 89]. In that Report and

 Recommendation, the Magistrate Judge recommends that the Defendant’s motions to dismiss, [Docs. 67,

 69], be denied as moot. Neither party has filed objections to the recommendation in the time allowed. See

 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b).

         Thus, after careful consideration and review of the record as a whole, the Court agrees with

 Magistrate Judge Wyrick’s recommendation. The Court therefore ACCEPTS IN WHOLE the Report and

 Recommendation, [Doc. 89], under 28 U.S.C. § 636(b)(1) and Federal Rule of Criminal Procedure 59(b).

 For the reasons stated in the Report and Recommendation, which the Court adopts and incorporates into

 this Order, Defendant’s motions to dismiss, [Docs. 67, 69], are DENIED as MOOT.

         So ordered.

         ENTER:


                                                                      s/J. RONNIE GREER
                                                                 UNITED STATES DISTRICT JUDGE




Case 2:20-cr-00033-JRG-CRW Document 90 Filed 05/04/21 Page 1 of 1 PageID #: 457
